Title: To John Adams from Horatio Gates Spafford, 8 March 1815
From: Spafford, Horatio Gates
To: Adams, John


				
					Esteemed Friend—
					Albany, 3 Mo. 8, 1815.
				
				I enclose this a  Right to use this improvement described in this little pamphlet I lately sent thee. Should it not be thy wish to use it, please hand the Certificate to some friend who will do so, & advise  Mr Mr of the result. I am anxious to have the principles fully tested, & the best possible method is by actual demonstration. So far, this has succeeded to complete satisfaction.I was in hopes thy Son would return to America, after signing a Treaty with England, & for myself, regret that he is not. I wish his prosperity, however,  & perhaps he deems it best to remain in Europe. I can appreciate thy anxiety to see him, & that his stay must afflict thee, at thy period of life. I should esteem it a favor to learn from thee what thou hast heard from him; & to be remembered to him in thy next Letters. With  earnest wishes, I had anticipated your pleasure at meeting again. Permit me to present my congratulations on the return of peace,& to renew assurances of my high consideration.
				
					Horatio Gates Spafford
				
				
			